Giegerich, J.
These actions are brought by the committee of an adjudged lunatic to set aside- certain transfers made by the latter to the defendant Eose Frey, who applies for leave to set up by supplemental answer a settlement entered into by her with the lunatic during the pendency of the action, and while the inquisition remained in force, as it still continues.
The defense must be viewed as frivolous, since the presumption of insanity, during the life of the inquisition, is conclusive, and the actual sanity of the adjudged incompetent cannot be shown in support of an agreement made during that period. Carter v. Beckwith, 128 N. Y. 312.
Therefore, the motion is denied, with $10 costs.
Motion denied, with $10 costs.